ORDER

PER CURIAM.
AND NOW, this 14th day of November 2012, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) What constitutes “actual prejudice” to relieve an insurance company of its obligation to pay insurance benefits to an insured?
(2) Should “actual prejudice” involve proof by an insurance carrier that it suffered a real material impairment of its ability to investigate and defend an uninsured claim?
(3) What constitutes a reasonable basis for a trial court finding that prejudice exists in a late report of a phantom vehicle?